Citation Nr: 1809619	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 1, 2012, for the payment of additional benefits based upon dependency.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 decision of the San Diego, California Regional Office of the Department of Veterans Affairs (RO) that denied an earlier effective date for disability compensation allowance for a dependent spouse. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 videoconference hearing.  A transcript of the proceeding is associated with the claims file.

FINDING OF FACT

The September 1990 VA Form 686c did not provide complete and satisfactory evidence of proof of the Veteran's valid marriage.

CONCLUSION OF LAW

An earlier effective date of March 1, 2012, for additional disability compensation for a dependent spouse, is denied.  38 U.S.C. §§ 5103, 5110 (West 2012); 38 C.F.R. §§ 3.204 , 3.205, 3.401, 3.652 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran with a service connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C. § 1115 (2); 38 C.F.R. § 3.4 (b)(2). 

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C. § 5110 (f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401 (b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401 (b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31. 

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim. See 38 C.F.R. § 3.158. 

Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child. In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204  

Facts & Analysis

The Veteran contends that he is entitled to an effective date prior to March 1, 2012, for the payment of additional disability compensation benefits for his dependent spouse.  He specifically contends that the payment of additional compensation should be made effective August 21, 2006, the date of effective date of the qualifying disability rating, because he had already provided proof of his existing valid marriage by means of a September 1990 submission of VA Form 21-686c.  See January 2018 Board hearing transcript.

The Board finds that the for purposes of awarding additional compensation for a dependent spouse, the Veteran did not provide all of the specific information required by 38 C.F.R. § 3.204 for the statement of a claimant to be accepted as proof of marriage in the VA Form 21-686c, received by the RO in September 1990.  Specifically, he provided on that form in writing the date (month and year) and place of the marriage; the full name and relationship of the other person (his wife) to the claimant.  However, he did not provide his wife's social security number.  38 C.F.R. § 3.204 (a)(1).  While that information may not have been necessary in 1990, when the Veteran was awarded the 30 percent evaluation for asthma in 2007, with payment effective from September 2006, he was given the opportunity to submit a current VA Form 21-686C, requiring that information.  All the required information was not received until February 22, 2012.  Payment of additional compensation for a spouse became effective March 1, 2012.  

In this regard, it is also observed that after receipt of the 686c in 1990, the RO, in December 1990 and March 1991, followed-up with requests for additional information from the Veteran concerning his and his spouse's previous divorce, but  neither of these requests were acknowledged by the Veteran.  Rather, the necessary information was not received until February 2012.  

In these circumstances, the Board concludes that because the necessary evidence of dependency was not received prior to February 22, 2012, the criteria for an award of an earlier effective for additional benefits for the Veteran's spouse are not met.  38 C.F.R. § 3.401 (b); see also 38 C.F.R. § 3.204 (a)(1), (a)(2).


ORDER


Entitlement to an effective date earlier than March 1, 2012, for the payment of additional benefits based upon dependency, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


